Title: To Thomas Jefferson from Thomas Cooper, 1 October 1820
From: Cooper, Thomas
To: Jefferson, Thomas


Dear sir
Philadelphia
October 1 1820
I find it impossible to be with you so early as the 11th of this month, I will there fore defer my visit, to Poplar forest, which will not be out of my way from Richmond to Columbia.I send you and Mr Madison to day a pamphlet which I know not how to account for not having been sent before.The contest so disgraceful to the Democracy of this state, whether Mr Findlay whose character is so suspicious, or Mr Heister, who is so decidedly and notoriously, a miser, and blockhead, shall be the Governor, will be  settled in favour of the latter. I think it the least of two evils; but we have in this state, a strange predilection for ignorance and vulgarity in our popular favourites. I wish it were otherwise. Education is sadly retrograde here.Adieu. I will endeavour to be at Poplar forest in the third week of October. Consider me always as being with great esteem, your faithful friend.Thomas CooperM.  Correa, is not yet gone; I suppose he will stay here a week longer.